Title: To Benjamin Franklin from Johann Reinhold Forster, 30 July 1778
From: Forster, Johann Reinhold
To: Franklin, Benjamin


Dear Sir
London July the 30th 1778.
Give me leave to present You with a Copy of the Observations made during my late Voyage round the World, and I hope You will favour me with the acceptance of them. These Observations contain a variety of Philosophical Subjects, and the last Chapter contains useful Directions for preserving the lives of mariners on long Voyages. Humanity prompted me to publish them, and as I consider mankind everywhere as my Brethren, I hope they may by Your means, become useful to my Brethren in America, who are obliged to go on long Voyages. I envy the good luck of my Son, who so often enjoyed the pleasure of being in Your company during his Stay at Paris. My Daughter at Vienna has likewise the pleasure of being often in company with Mr. Lee; and I wish ardently Providence may bless You with health Contentment of mind and long life and that You may be long useful to Mankind and be an honour to Your Age and Country. I am with the duest regard Dear Sir Your most obedient humble Servant
John Reinold Forster
Dr Franklin
